DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 2/19/21, with respect to 2-3, 5, 7-23 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 2-3, 5, 7-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 2, the prior art of record does not teach or suggest an electro-optic lens comprising a plurality of electrodes disposed on a surface of a first substantially transparent substrate; an insulating material disposed on a portion of the surface of the first substantially transparent substrate between each electrode in the plurality of electrodes; a curved resistive bridge connecting a first electrode with a second electrode, wherein the curved resistive bridge comprises a first curved resistive bridge having a first radius of curvature and a second curved resistive bridge having a second radius of curvature different than the first radius of curvature, in combination with the remaining features recited in the claim. 
The prior art of Bos (US 2014/0132904 A1 of record) discloses an electro-optic lens comprising a plurality of electrodes disposed on a surface of a first substantially transparent substrate; an insulating material disposed on a portion of the surface of the first substantially transparent substrate between each electrode in the plurality of electrodes; a curved resistive bridge connecting a first electrode with a second electrode. However, Bos fails to disclose that the curved resistive bridge comprises a first curved resistive bridge having a first radius of curvature and a second curved resistive bridge having a second radius of curvature different than the first radius of curvature.

The prior art of Bos (US 2014/0132904 A1 of record) discloses a plurality of electrodes on a first substrate, and a connection between the plurality of electrodes. However, Bos fails to disclose that the connection is a resistive bridge connecting a first electrode with a second electrode, where the resistive bridge is disposed on an insulating layer over a portion of a surface of a first substrate between the first and second electrodes. 
Regarding Claim 18, the prior art of record does not teach or suggest, an electro-optical lens electrical circuit comprising a first analog output voltage source; a second analog output voltage source; a first buss resistor connected in series with the first analog output voltage source; a second buss resistor connected in series with the second analog output voltage source; a liquid crystal layer forming a first, second, and third capacitor; the first capacitor connected with the first buss resistor; the second capacitor connected with the second buss resistor; an insulating layer over a portion of a substantially transparent substrate; a first resistive bridge disposed on the insulating layer and connected with the first buss resistor, the first capacitor and the second capacitor; a second resistive bridge connected with the second buss resistor, the second capacitor; and the third capacitor, in combination with the remaining features recited in the claim.
The prior art of Bos (US 2014/0132904 A1 of record) discloses a buss resistor connected to first and second electrodes using a resistive bridge, where the insulating layer is disposed over a substantially transparent substrate. Bos also discloses a liquid crystal layer disposed above the substrate. However, Bos fails to explicitly disclose a first analog output voltage source; a second analog output voltage source; a first buss resistor connected in series with the first analog output voltage source; a second buss resistor connected in series with the second analog output voltage source; a liquid crystal layer forming a first, second, and third capacitor; the first capacitor connected with the first buss resistor; the second capacitor connected with the second buss resistor; an insulating layer over a portion of a substantially transparent 
Therefore, Claims 2, 5, 7, and 18 are allowed. Claims 3, 8-17, and 19-23 are allowed by virtue of their dependence on the allowed independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871                                     

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871